

Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement, dated as of the 12th day of December, 2007 (this
“Agreement”), between James Dandeneau and PPC Liquidation Corporation (the
“Consultant”) and Putnam Plastics Company LLC, a Connecticut limited liability
company (the “Company”).
 
W I T N E S S E T H,
 
WHEREAS, the Company and the Consultant are parties to an Employment Agreement,
dated as of November 9, 2004 (the “Prior Agreement”), which was entered into in
connection with the Company’s acquisition of the assets of Putnam Plastics
Corporation (“PPC”).
 
WHEREAS, the Consultant was the President and Chief Executive Officer of PPC
prior to the execution and delivery of the Prior Agreement.
 
WHEREAS, the Consultant’s execution and delivery of the Prior Agreement was a
condition precedent to (a) the Company’s willingness to acquire the assets of
PPC and (b) the willingness of Memry Corporation, a Delaware corporation and the
parent of the Company (the “Parent”), to issue options to the Consultant to
acquire shares of its common stock to the Consultant pursuant to the Parent’s
Amended and Restated 1997 Long-Term Incentive Plan (the “1997 Plan”).
 
WHEREAS, the Consultant resigned as the President of the Company, and Company
desires to retain the Consultant to provide services, and the Consultant desires
to perform such services, pursuant to the terms below.
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the parties agree as follows:
 
1.  Consulting Services.
 
(a)  The Company hereby engages the Consultant as an independent contractor to
render services as requested from time to time by the Company. The services
shall consist of technology services and services as a member of the Board of
Directors of the Parent (the “Services”).  Subject to the terms of this
Agreement, Consultant will render the services set forth in Project
Assignment(s) (Exhibit A). The parties understand and agree that the Consultant
will have the sole discretion to determine the method and means of performing
the Services, and that the Company has no right to, and will not, control or
determine the method or means of the performance of the Services. The Consultant
shall provide the Services in a timely and professional manner and in compliance
with the highest current standards of relevant established industry practice.
The Consultant shall comply with all reasonable instructions given to the
Consultant by the Company in relation to the Services and shall keep the Company
informed of the Consultant’s activities under this Agreement. 
 

--------------------------------------------------------------------------------


2.  Term. The Consulting Period shall commence on the date hereof. The
Consulting Period may be terminated by either party for any reason upon prior
written notice.
 
3.  Compensation; Expenses.
 
(a)  In consideration of the services rendered and to be rendered by the
Consultant, the Company shall pay the Consultant $140.00 per hour, payable
monthly in arrears. The Consultant acknowledges and agrees that the Services do
not include payment for services as a member of the Board of Directors of the
Parent. The compensation payable under this Section 3 compensates him only for
those services outlined in Exhibit A and any other assignments as may be
requested from time to time.
 
(b)  The Company shall reimburse the Consultant for reasonable pre-approved
out-of-pocket expenses incurred by Consultant in the course of performing the
Services under this Agreement, subject to the Company’ requirements with respect
to reporting and documentation of such expenses.
 
4.  Nonsolicitation.
 
(a)  From the date hereof through May 8, 2009 (the “Restriction Period”), the
Consultant will not, directly or indirectly, either for himself or for any other
person or entity (i) solicit (A) any employee of the Company or any affiliate of
the Company to terminate his or her employment with the Company or such
affiliate during his or her employment with the Company or such affiliate or (B)
any former employee of the Company or an affiliate of the Company for a period
of one year after such individual terminates his or his employment with the
Company or such affiliate, (ii) solicit any customer or client of the Company or
any such affiliate (or any prospective customer or client of the Company or such
affiliate) as of the date hereof to terminate its relationship with the Company
or such affiliate, or do business with any third parties, or (iii) take any
action that is reasonably likely to cause injury to the relationships between
the Company or any such affiliate or any of their respective employees and any
lessor, lessee, vendor, supplier, customer, distributor, employee, consultant or
other business associate of the Company or any such affiliate as such
relationship relates to the Company’s or such affiliate’s conduct of its
business. In the event of Consultant’s breach of this subsection (b), the
Restriction Period shall be extended by the amount of time during which the
Consultant is in breach.
 
(b)  If the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 4 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.
 
2

--------------------------------------------------------------------------------


5.  Covenant Not to Disclose Information. The Consultant agrees that during the
Consulting Period and thereafter, he will not use or disclose, other than to
another employee of the Company qualified by the Company to receive that
information in the normal course of business, any confidential information or
trade secrets of the Company or any affiliate of the Company which were made
known to him by the Company, its officers or employees or affiliates, or learned
by him while in the Company’s employ or during the Consulting Period, without
the prior written consent of the Company, and that upon termination of the
Consulting Period for any reason, he will promptly return to the Company any and
all properties, records, figures, calculations, letters, papers, drawings,
schematics or copies thereof or other confidential information of the Company
and its affiliates of any type or description and he will promptly delete any
copies of any such information from his personal computer, BlackBerry or other
electronic device. It is understood that the term “trade secrets” as used in
this Agreement is deemed to include, without limitation, lists of the Company’s
and its affiliates’ respective customers, information relating to their
practices, know-how, processes and inventions, and any other information of
whatever nature which gives the Company or any affiliate an opportunity to
obtain an advantage over its competitors who do not have access to such
information. In the event that the Consultant becomes legally compelled to
disclose all or any portion of any confidential information or trade secrets of
the Company or any affiliate of the Company, the Consultant will provide the
Company with prompt notice thereof, so that the Company may seek a protective
order or other appropriate remedy. In the event that such protective order or
other remedy is not obtained, the Consultant will furnish only that portion of
the confidential information or trade secret which is legally required and the
Consultant will exercise the Consultant’s best efforts to obtain reliable
assurance that confidential treatment will be afforded such portion of the
confidential information and/or trade secret.
 
6.  Inventions and Improvements. With respect to any and all inventions (as
defined in Section 6(e) below) made or conceived by the Consultant, whether or
not during his hours of employment with the Company or during the hours in which
he provides the Services, either solely or jointly with others, without
additional consideration:
 
(a)  The Consultant shall promptly inform the Company of any such invention.
 
(b)  Any such invention, whether patentable or not, shall be the property of the
Company, and the Consultant hereby assigns and agrees to assign to the Company
all his rights to any such invention, and to any United States and/or foreign
letters patent granted upon any such invention or any application therefor.
 
(c)  The Consultant shall apply, at the Company’s request and expense, for
United States and/or foreign letters patent either in the Consultant’s name or
otherwise as the Company may desire.
 
(d)  The Consultant shall acknowledge and deliver promptly to the Company,
without charge to the Company but at its expense, all sketches, drawings, models
and figures and other information and shall perform such other acts, such as
giving testimony in support of his inventorship, as may be necessary in the
opinion of the Company to obtain and maintain United States and/or foreign
letters patent and to vest the entire right and title thereto in the Company.
 
(e)  For purposes of this Section, the term “invention” shall be deemed to mean
any discovery, concept or idea (whether patentable or not), including but not
limited to processes, methods, formulas, techniques, hardware developments and
software developments, as well as improvements thereof or know-how related
thereto, (i) concerning any present or prospective activities of the Company and
its affiliates and (ii) (A) which the Consultant becomes acquainted with as a
result of his employment by the Company or through his provision of the
Services, (B) which results from any work he may do for, or at the request of,
the Company or any of its affiliates, (C) which relate to the Company’s or any
affiliates’ business or actual or demonstrably anticipated research and
development, or (D) which are developed in any part by use of the Company’s or
any such affiliates’ equipment, supplies, facilities or trade secrets.
 
3

--------------------------------------------------------------------------------


(f)  If the Company is unable, after reasonable effort, to secure the signature
of the Consultant with respect to any document needed by the Company to enforce
its rights under this Section 6, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Consultant, and the Consultant hereby irrevocably designates and appoints each
executive officer of the Company as his agent and attorney-in-fact to execute
any such papers on his or her behalf, and to take any and all actions as each
the Company may deem necessary or desirable in order to protect its rights and
interests in any invention, under the conditions described in this sentence.
 
The parties hereto agree that the covenants and agreements contained in this
Section 6 are, taken as a whole, reasonable in their scope and duration, and no
party shall raise any issue of the reasonableness of the scope or duration of
any such covenants in any proceeding to enforce any such covenants.
 
7.  Remedy at Law Inadequate. The Consultant acknowledges that any remedy at law
for breach of any of the covenants set forth in Sections 4, 5 and 6 contained in
this Agreement would be inadequate and the Company shall be entitled to
preliminary and permanent injunctive relief in the event of any such breach,
without any requirement to post bond.
 
8.  Effect of Termination. Upon termination of the Consulting Period for any
reason whatsoever, all rights and obligations of the parties under this
Agreement shall cease, except that the Consultant shall continue to be bound by
the covenants set forth in Sections 4, 5, 6 and 7 hereof, and the Company shall
be bound to pay to the Consultant accrued compensation to the date of
termination.
 
9.  Independent Contractor Status. It is the express intention of the parties to
this Agreement that the Consultant is an independent contractor, and is
classified by the Company as such for all employee benefit purposes, and the
parties expressly agree that the Consultant is not an employee, agent, joint
venturer, or partner of the Company. Nothing in this Agreement shall be
interpreted or construed as creating or establishing an employment relationship
between the Company and the Consultant. Both parties understand and agree that
the Consultant may, and probably will, perform services for others during the
term of this Agreement.
 
10.  Obligations of the Consultant.


(a)  The Consultant will supply all equipment necessary to perform the Services.


(b)  The Consultant is solely responsible for all taxes, withholdings, and other
similar statutory obligations with respect to Consultant’s services hereunder,
and the Consultant agrees to defend, indemnify and hold Company and its
affiliates harmless from any and all claims made by any entity on account of an
alleged failure by the Consultant to satisfy any such tax or withholding
obligations.


4

--------------------------------------------------------------------------------


(c)  Since the Consultant is not an employee of Company, the Consultant agrees
and understands that the Consultant is not entitled to any of the benefits which
Company may make available to its employees, such as group insurance, workers’
compensation, disability insurance, vacation, sick pay, profit-sharing, stock
options, or retirement benefits. In addition, the Consultant shall be
responsible for providing, at his expense and in his name, disability, workers
compensation or other insurance as well as any and all licenses and permits
usual or necessary for conducting the services described in this Agreement.


(d)  The Consultant will indemnify and hold the Company and its affiliates
harmless from, and will defend the Company and its affiliates against, any and
all loss, liability, damage, claims, demands, or suits and related costs and
expenses to persons or property that arise, directly or indirectly, from acts or
omissions of the Consultant, or from the breach of any term or condition of this
Agreement attributable to the Consultant or his agents.
 
11.  Stock Options. The Consultant acknowledges and agrees that the stock
options previously granted to him pursuant to the 1997 Plan and the Parent’s
2006 Long-Term Incentive Plan (the “2006 Plan”) shall cease vesting as of the
date hereof. As a result, the options previously granted to the Consultant under
the 2006 Plan shall be unvested and forfeited as of the date hereof. The vested
and outstanding options granted to the Consultant under the 1997 Plan shall
remain exercisable for three months following the date he ceased to be an
employee and shall terminate upon the earlier of (a) the date of exercise and
(b) the close of business on the date that is three months following the date
thereof.
 
12.  Directors’ Fees. The Consultant acknowledges and agrees that, as a result
of his prior status as an officer of PPC, he is ineligible to receive any
compensation as a non-employee director under the 2006 Plan. In recognition of
the responsibilities and activities of the Consultant as a Director of the
Company, the Company shall pay the Consultant a retainer of $1,000 per month.
 
13.  Miscellaneous.
 
(a)  This Agreement may not be assigned by the Consultant. The Company may
assign this Agreement in connection with a Change in Control of the Company.
 
(b)  In the event that any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be,
and shall be deemed to be, modified so as to become valid and enforceable, and
the remaining provisions of this Agreement shall not be affected.
 
(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut.
 
5

--------------------------------------------------------------------------------


(d)  No modification of this Agreement shall be effective unless in a writing
executed by both parties.
 
(e)  This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof, and supercedes all prior agreements,
representations and promises by either party or between the parties. For
purposes of clarification, this Agreement does not supercede or replace Section
8(e) of the Asset Purchase Agreement entered into as of November 9, 2004 by and
among the Parent, PPC and the Consultant.
 
(f)  For purposes of this Agreement, “Change in Control of the Company” shall
mean: (i) a sale or exchange by the stockholders of more than fifty percent
(50%) of the Company’s voting stock (whether in a single or a series of related
transactions), (ii) a merger or consolidation in which the Company is a party,
(iii) the sale, exchange or transfer of all or substantially all of the assets
of the Company (whether in a single or a series of related transactions), or
(iv) a liquidation or dissolution of the Company, wherein, upon any such event
described in clauses (i) through (iv) above , the stockholders of the Company
immediately before such event do not retain immediately after such event direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company, its
successor, or the corporation to which the assets of the Company were
transferred, as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of such event, own the Company or the transferee corporation(s), as
the case may be, either directly or through one or more subsidiary corporations.


 
[Signature page follows.]
 
6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
 

        Putnam Plastics Company LLC  
   
   
    By:   /s/ Dean Tulumaris  

--------------------------------------------------------------------------------

Name: Dean Tulumaris   Title:   President and Chief Operating Officer

       
   
   
            /s/ James Dandeneau  

--------------------------------------------------------------------------------

James Dandeneau

       
   
   
            /s/ James Dandeneau  

--------------------------------------------------------------------------------

PPC Liquidation Corporation

 
7

--------------------------------------------------------------------------------


Exhibit A


Consulting Duties:



1.  
Assist on technical issues and projects as required

2.  
Assist with customers on the technical and commercial issues

3.  
Continue to mentor the PPC staff on technical issues and capabilities

4.  
Assist with quotes and proposals as needed

5.  
Other duties as assigned and requested.

 
8

--------------------------------------------------------------------------------


 